DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 3 calls for the device to “receive a lung signal”; line 10 sets forth receiving “an indication of a detected lung signal”; line 16 then refers to “the recorded lung signal”. It is entirely unclear whether these are all the same signal or are each different signals. If the same they should be referred to as the same object throughout all claims. 
Claim 1 in lines 5-6 recites “circuitry configured to… displaying”. This is grammatically incorrect. It appears that this should call for the circuitry to be configured to display. For the purposes of examination it will be treated as such but correction is required.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “image” in claim 1 is used by the claim to mean “an image,” while the accepted meaning is “a piece of cloth backed or framed as a surface for a painting.” The term is indefinite because the specification does not clearly redefine the term.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: detecting a lung signal. Claim 1 defines that the device performs tasks in response to receiving an indication of a lung signal but does not include what causes “an indication of a detected lung signal”, how an indication of a detected lung signal is performed, or where such an indication might be received from. 
Claim 1 in lines 9-10 calls for the circuitry to “generate a recording process”. It is unclear how circuitry can generate a process. It appears that the circuitry might initiate a recording process; for the purposes of examination the claim will be treated as such but correction is required.
All of the issues identified in claim 1 are also found in claim 14.
merged information. This issue is also found in claim 17. Correction is required.
Claim 3 defines that the circuitry is configured to “detect a selection of the location”. It is entirely unclear what the circuitry is performing here, as no location has been selected. The claim previously defines that the circuitry will indicate a location, but it is not clear that indication of a location is the same as selection of a location, or if the system relies on some other input to cause selection of a location. If that is the case, however, it is not clear how the selected location would relate to the indicated location, as the claim sets forth that the device indicates a location at which recordings should be taken, but this does not inherently result in the selected location being the same as the indicated location. Still further, claim 4 relies on use of “an unselected location”, such that at some point something must actively select locations in order to result in unselected locations. The same issues are found in claims 15 and 16.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claims 3, 4, 15, and 16 cannot be further treated on the merits.
Claim 5 refers to “the correlated data”; there is no antecedent basis for this limitation in the claim. It is not clear if this intends to refer to some unspecified correlated information as set 
Claim 9 refers to “the recordings”; there is no antecedent basis for this term in the claim. It appears that this may be referring to the detected lung signals which have been recorded as part of claim 1. For the purposes of examination the claim will be treated as such, but correction is required.
Claim 12 refers to “the processed lung signal from the stethoscope”. There is no antecedent basis for this term in the claim. Still further, it is unclear what this might refer to, as claim 1 only sets forth performing processing upon the plurality of signals, not a single signal. 
Claim 12 also sets forth activities to be performed by the circuitry but changes the tense of the verbs repeatedly. For example, the dyspnea score is determined by: activating, outputting, detect, and output; the retraction rate is determined by: activating, measuring, output (this also lacks a closing “and”). The claim as a whole is also incomplete, as the overall claim also lacks a closing “and” to indicate that “determine and output” is the final step.
Still further, claim 12 calls for the circuitry to “detect natural language speech pattern”. Is this detection of a natural language speech pattern? Or is “natural language speech pattern” considered by Applicant to be specialized object? 
Claim 12 then refers to “the oxygen saturate rate”. There is no antecedent basis for this term in the claim; further, claim 12 already sets forth receipt of a signal including “oxygen saturation levels”, such that it is not clear if this refers to the signal or one of the levels or all of the levels. 
score can be applied to each of these individual objects, particularly “the wheezing” which does not appear to be a numeric value. This “weighted score” is applied to each individual score or condition, but then “an asthma score” is determined “based on the weighted score”. As presented, the weighted score appears to be some sort of constant, and the asthma score is based entirely on this random constant, not any of the other determined parameters. Still further, line 3 indicates that the claim is directed to generating “the asthmatic condition information” by performing all these determination, but the end result is “an asthma score”, and it is entirely unclear how the “asthma score” relates to “the asthmatic condition information”. The same issues are found in claim 18.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claims 12 and 18 (and by extension, claims 13 and 19) cannot be further treated on the merits.

The Examiner notes that the majority of these rejections are due to apparent carelessness when drafting the claims resulting in major inconsistencies when attempting to refer to the same objects; Applicant is requested to review all future claim amendments with more care to ensure this does not happen again.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generation of an asthmatic condition indication from a plurality of sensed lung and location data, which falls under the grouping of mental processes. This judicial exception is not integrated into a practical application because the generation of the indication does not present an improvement to technology, effect any particular treatment, use a particular machine, effect any transformation, or go beyond generally linking the generation of the indication to a technological environment for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited elements include only an input port for receipt of data and circuitry configured to manipulate data (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself. The Examiner notes that the recited task of recording a lung 
The dependent claims also fail to provide anything significantly more, as claims 2-4 are directed to additional manipulation of data, which is still part of the abstract idea.
Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generation of an asthmatic condition indication from a plurality of sensed lung and location data, which falls under the grouping of mental processes. This judicial exception is not integrated into a practical application because the generation of the indication does not present an improvement to technology, effect any particular treatment, use a particular machine, effect any transformation, or go beyond generally linking the generation of the indication to a technological environment for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited elements include only a computer with an input port for receipt of data (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself. The Examiner notes that the recited task of recording a lung signal is not actively performed by 
The dependent claims also fail to provide anything significantly more, as claims 15, 16 are directed to additional manipulation of data, which is still part of the abstract idea.
Claims 5-13 and 17-19 are not rejected under 101 as they require the use of machine learning, which cannot fall under the grouping of mental processes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2015/0190110) in view of Robertson (US 2011/0144451).
Regarding claims 1 and 14, Chong teaches a computer enhanced medical device for generating an asthmatic condition indication (paragraph [0087]), comprising:
an input port configured to receive a lung signal from a stethoscope, the lung signal having been converted from an analog signal to a digital signal (paragraph [0028]); and
circuitry configured to

in response to receiving an indication of a detected lung signal, initiate a recording process, the recording process including recording, for a predetermined period of time, the detected lung signal (paragraphs [0087]-[00881); 
and to apply processing to the recorded lung signals generate the asthmatic condition indication (paragraph [0072], [0087]-[0088]). The Examiner notes that wheezing is an indication of an asthmatic condition, such that an indication of wheezing is an indication of an asthmatic condition.
Chong fails to explicitly teach and associating the recording with a marked location from among a plurality of marked locations within the patient recording image, indicate a new marked location for recording until each marked location is associated with a recording, merge the recorded lung signal from each marked location on the patient recording image as merged information, and apply the processing to the merged information to generate the asthmatic condition information.
However, Robertson teaches a computer enhanced medical device for generating a condition indication by providing instructions to cause physiological recordings to be performed at a plurality of marked locations and associating each recording with its location, indicating a new marked location for recording until each marked location is associated with a recording, and merging the recorded recordings from each location such that processing can be applied to the merged information to evaluate a condition  in an analogous art, teach and associating the 
As per claim 2, Chong further discloses that the circuitry is further configured to store the correlated information in a patient file (paragraph [0057]-[0058], [0087]-[0090], [0094]).

Claims 5-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong, as modified and applied above, and further in view of Emmanouilidou (US 2018/0317876).
Regarding claims 5 and 17, Chong teaches wherein the circuitry is further configured to apply processing to the correlated information by being configured to analyze the correlated data, and determine whether the asthmatic condition detected from the correlated data is a wheezing condition (paragraph [0081], [0087]-[0088]). Chong does not explicitly call for using machine learning to evaluate the asthmatic condition. Emmanouilidou teaches a computer 
As per claim 6, Chong further discloses that in analyzing the correlated data, the circuitry is further configured to perform a signal preprocessing including performing a filtering operation on the received lung signal, the filtering operation including using a band pass filter configured to filter in a range between 50 Hz and 2000 Hz, and performing a short-time Fourier Transform on the filtered signal (paragraph [0055], [0059]-[0062], [0106]). Chong does not explicitly call for the Fourier Transform to include a 40ms time window and a window overlap rate of 50%, but “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Chong, as modified, and determined the optimal parameters for performing the Fourier Transform in order to obtain accurate results, such as by using a 40ms time window and a window overlap rate of 50%. See also MPEP 2144.05.
As per claim 7, Chong further discloses that the circuitry is further configured to perform adaptive thresholding in different frequency bands by segmenting a frequency axis into four different frequency bands and calculating a threshold value for each frequency band, wherein 
As per claim 8, Chong further discloses that the circuitry is further configured to detect the wheezing condition as being at least one of clear breath sounds (no wheezing), inspiratory wheezing, expiratory wheezing, biphasic wheezing and severely obstructed airway (paragraph [0072], [0087]-[0088]).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong, as modified and applied above, and further in view of Shen (US 2008/0114266).
Regarding claim 9, Chong  teaches wherein upon determining the wheezing condition, the circuitry is further configured to transmit the detected signals to a remote server (paragraph [0079], [0087]); Chong does not disclose the circuitry being configured to output a remedial solution based on the type of detected wheezing condition. Shen teaches a similar computer enhanced medical device for generating an asthmatic condition indication (abstract) which is configured to analyze detected lung signals and process them to generate the asthmatic condition indication (paragraph [0033]) including determining whether the condition is at least one of clear breath sounds (no wheezing), inspiratory wheezing, expiratory wheezing, biphasic wheezing, and a severely obstructed airway, and, upon determining the condition, to transmit the signals to a remote server and to output a remedial solution based on the type of detected wheezing condition (paragraphs [0058]-[0061]). It would have been obvious to one of 
Regarding claim 11, Shen further teaches the system being configured to transmit an alert message to an electronics device associated with a medical provider, the message including the recorded signals (paragraph [0073]) and to transmit an alert message to an electronic device associated with a guarding or caretaker of the patient in response to identification of an adverse condition (paragraph [0060]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Chong, as modified above, and additionally configured the system to send alerts to a medical provider and caretaker in response to detecting an adverse condition like inspiratory, expiratory or biphasic wheezing, as further taught by Shen, in order to ensure all interested parties are aware of the patient’s condition. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong, as modified and applied above, and further in view of Boucher (US 2014/0073880).
Regarding claim 10, Shen further teaches the circuitry being configured to present a recommendation that the patient visit an emergency medical facility in the case of a severely obstructed airway (paragraph [0069]), but does not recite the circuity being configured to locate the nearest facility and output directions to that nearest facility. Boucher teaches a computer enhanced medical device (paragraph [0005]) with circuitry which, upon . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0228434 to Dwarika, 2015/0205916 to Yamamoto, 2014/0107515 to Lee, which disclose similar systems for monitoring indications of asthmatic conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791